1    HEATHER E. WILLIAMS, CA BAR #122664
     Federal Defender
2    PEGGY SASSO, CA BAR #228906
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
4    Telephone: 559.487.5561/Fax: 559.487.5950

5    Attorneys for Defendant
     MATTHEW FARON BLAIR
6
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
     UNITED STATES OF AMERICA,                  ) Case No. 1:14-cr-0252 LJO
11                                              )
                      Plaintiff,                )
12                                              ) ORDER FOR RELEASE AND
     vs.                                        ) TRANSPORTATION
13                                              )
     MATTHEW FARON BLAIR,                       )
14                                              )
                     Defendant.                 )
15                                              )
                                                )
16
17          IT IS HEREBY ORDERED that defendant Matthew Faron Blair (Matthew Blair: Fresno
18   County Sheriff’s Booking No. 1923268; Personal ID No. 7067684) shall be released to Brian
19   Lee, Assistant Program Director at Vista, a program of Fresno Behavioral Health on Tuesday
20   July 30, 2019 at 10:00 a.m. Mr. Lee will then transport Mr. Blair directly to the Vista Program,
21   Turning Point of Central California, located at 258 N. Blackstone Avenue, Fresno, CA 93701
22   for his intake into the program.
23
     IT IS SO ORDERED.
24
25      Dated:     July 29, 2019                          /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
26
27
28
